YARRUT, Judge.
Although Defendant answered the appeal asking for an increase in quantum, he abandoned his plea for an increase in this Court, asking only that the judgment of the Trial Court be affirmed.
For the reasons given in Case No. 3338, 220 So.2d 482, handed down this day, we find the valuation given with respect to the 1.95 acres located between the Mississippi River and the Airline Highway is correct. However, we must also consider the valuation placed on Tract No. 2, referred to in Case No. 3338, which abuts Airline Highway. The Trial Judge correctly found that the highest and best use of this tract is commercial.
The experts placed valuations on the land involved ranging from $35.00 to $160.00 per front foot. The Trial Judge used the valuation of E. A. Tharpe, II, Plaintiff’s own expert witness, at $75.00 per front foot. In so doing, we do not find the Trial Judge was manifestly erroneous.
Plaintiff expropriated 82.27 front feet, for which the Trial Judge allowed 70% of the full fee value. Because no building can be constructed on this land which is properly classified commercial, we find that this percentage is correct.
*485The Trial Judge also allowed 30% severance damages for the remaining 61.13 feet, because more than half of the frontage on Airline Highway was encumbered by Plaintiff’s servitude. We do not find this severance damage is excessive.
Therefore, the judgment appealed from is affirmed; Plaintiff -to pay all costs in both courts.
Affirmed.